OPINION
JORDAN, Justice.
Appellant’s probated sentence was revoked by the trial court, after a hearing, on the ground that he had, while on probation, committed the offense of robbery. The sole ground of error asserted by appellant is that there was insufficient evidence for the trial court to find that appellant had committed the offense as alleged in the State’s petition for revocation.
The judgment of the trial court revoking appellant’s probation is affirmed.
The evidence, briefly summarized, shows that appellant accosted the complaining witness, Opal Webber and her mother, Etta Brown, in a place of business in Tarrant County, Texas. According to the witness Opal Webber, who was the only one of the women who testified, said appellant levelled a sawed off shot gun with a pistol grip at her, and told her: “Give me the money or I’ll let you have it right here.” She further testified that another man came from behind the building, grabbed her mother’s purse, and that both this man and the appellant then ran off. She testified, too, that appellant’s actions placed her in fear of being killed and that the sawed off shotgun was a firearm and a deadly weapon. Appellant seems to say that there is no evidence that appellant was at this time in the act of committing theft and that therefore the court abused its discretion in revoking the probation.
Without an extensive review of the evidence, or a lengthy discussion of the law of robbery, we hold that the evidence was sufficient to show commission of at least an attempt theft in the language of V.T.C.A., Penal Code sec. 29.02 that property was appropriated from one of the two women accosted, and that there was the threat of violence and use of a deadly weapon. There is certainly evidence of the commission of the offense of robbery, as defined in the statute, and as prohibited by the order granting probation.
The ground of error is overruled and the judgment affirmed.